DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification (e.g., paragraph 130) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The specification (e.g., see “… measurement of sizes in the captured thermal image is performed in a predetermined projected image plane (103), or image coordinate system … size and location of the image (133) …” in 
    PNG
    media_image1.png
    1434
    1919
    media_image1.png
    Greyscale
 and paragraphs 44 and 46) serves as a glossary (MPEP § 2111.01) for the claim term “size of an image of an item” (e.g., in claim 17) and (e.g., see “… a reference height (130) in the vertical direction is projected to have an image (133) in the projected image plane (103) …” in Fig. 2 and paragraph 45) serves as a glossary (MPEP § 2111.01) for the claim term “size of the reference image” (e.g., in claim 23).
The specification (e.g., see “… measurement of sizes in the captured thermal image is performed in a predetermined projected image plane (103), or image coordinate system, that corresponds to a predetermined mounting height (122) that has a fixed geometrical relation with respect to the image plane (103), as defined by the mounting angle (125). The predetermined mounting height (122) can be considered a reference mounting height from the reference floor (126) …” in paragraph 44) serves as the reference mounting height being from a reference floor” (e.g., in claim 17).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 17-23, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al. (US 2013/0163879) in view of Bae et al. (US 2015/0288878) and Ruoff, Jr (US 3,986,007).
	In regard to claim 17, Katz et al. disclose a thermal imaging system, comprising:
(a) at least one thermal camera assembly disposed in an area to generate images of the area (e.g., “… generating infrared radiation as a result of the natural temperature of the tracked object. The system of the present embodiments preferably tracks pedestrians using standard cameras …” in paragraph 171); and
(b) a centralized server disposed at a location remote to the area, wherein the centralized server is connected to the at least one thermal camera assembly via a computer communication network (e.g., “… computer for performing the method steps … the method receives the input image(s) from an external source (e.g., a remote system) … AP, in this context, means a station, or a network of stations, in wireless infrastructure technology that can calculate the position of a mobile user in the network … AP or beacon and the additional camera communicate with each other from different locations …” in paragraphs 77, 103, 165, and 171), and
wherein the thermal imaging system comprises a memory that stores a set of configuration parameters, the set of configuration parameters identifies geometrical considerations (e.g., see “… A "depth map," as used herein, is a two-dimensional array of depth values, each being associated with an image location. The depth values in the depth map are distances between the image capturing device and the respective image location … method receives various parameters, including, without limitation, the field-of-view of the imaging device that acquires the reference image, the position and orientation of the imaging device  in paragraphs 88, 95, 98, 112, and 113), and the thermal imaging system is configured to generate the geometrical considerations during calibration of the thermal imaging system (e.g., see “… depth map of non-planar background surfaces, for example, by means of machine learning algorithms. For example, objects with known height can be tracked across the non-planar surface, wherein at each position of the object, the method extract information regarding the surface properties of the background (e.g., the height of the location relative to a reference plane). Thus, the method gradually learns the properties (e.g., curvature) of the non-planar surface …” in paragraph 100).
While Katz et al. also disclose that the thermal imaging system is configured to map using the geometrical considerations, the mapping performed from an image coordinate system of images generated by the thermal camera assembly to a real world coordinate system of the area (e.g., see “… present invention, in some embodiments thereof, relates to image analysis and, more particularly, but not exclusively, to method and system for extracting three­dimensional ” in paragraphs 3 and 98), the system of Katz et al. lacks an explicit description that the geometrical considerations comprise the thermal camera assembly‘s real world mounting height computed based on a pre-configured ratio and the thermal camera assembly’s predetermined reference mounting height being from the thermal camera assembly’s mounting location to a reference floor in the image coordinate system, and wherein the pre-configured ratio is identified from a size in the image coordinate system of an item’s image generated by the thermal camera assembly and the item’s corresponding real world height.  However, Bae et al. teach (paragraphs 82, 83, 88, and 89) that “…                         
                            A
                            =
                            
                                
                                    B
                                    o
                                    x
                                    D
                                
                                
                                    B
                                    o
                                    x
                                    W
                                
                            
                        
                     Equation (1) …                         
                            T
                            1
                            =
                            
                                
                                    c
                                    o
                                    s
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    A
                                
                            
                        
                     Equation (2) …                         
                            
                                
                                    H
                                
                                
                                    W
                                    ∙
                                    c
                                    o
                                    s
                                    
                                        
                                            T
                                            1
                                        
                                    
                                
                            
                            =
                            A
                        
                     Equation (11) … the box B represents a person or a manikin that is a reference detection object, and the box width W is given a value that may correspond to the width of a real person. Thus, when the angle T1 between the camera and the ground surface is determined and then the ratio A between the box width BoxW on the detection image of the camera and the distance BoxD from the bottom of the box B to the horizontal line on the detection image of the camera is found, the installation height H of the camera may be calculated from Equation (11) …” and geometrical considerations for mapping from imaging coordinates to real world coordinates are also well known in the art (e.g., see “… a linear scale factor between the two systems is derived by calculating the distance between the beginning and end point of the position sequence in each coordinate system. The ratio of these distances will later be used to convert the length of a line in a vision system to the equivalent length of a line in the manipulator system coordinate … To convert a vector in vision system coordinates to an equivalent vector in the manipulator system coordinates the vision vector is first multiplied by the length ratio, then rotated by the angle between ” in the first and second column 2 paragraphs of Ruoff, Jr).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted known conventional geometrical considerations (e.g., “convert a vector in vision system coordinates to an equivalent vector in the manipulator system coordinates the vision vector is first multiplied by the length ratio”) for the unspecified geometrical considerations of Katz et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide known conventional geometrical considerations (e.g., comprising a “length ratio” that is a pre-configured ratio between a measured image size BoxW and a corresponding real world length W of an item for converting a vector in the image coordinate system to an equivalent vector in the real world coordinate system) as the unspecified geometrical considerations of Katz et al.  It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the real world camera assembly mounting height (i.e., H) of Katz et al. can be computed (i.e.,                         
                            
                                
                                    H
                                
                                
                                    W
                                    ∙
                                    c
                                    o
                                    s
                                    
                                        
                                            T
                                            1
                                        
                                    
                                
                            
                            =
                            A
                            =
                            
                                
                                    B
                                    o
                                    x
                                    D
                                
                                
                                    B
                                    o
                                    x
                                    W
                                
                            
                        
                     which can be rewritten as                         
                            H
                            =
                            
                                
                                    
                                        
                                            W
                                        
                                        
                                            B
                                            o
                                            x
                                            W
                                        
                                    
                                
                            
                            
                                
                                    c
                                    o
                                    s
                                    
                                        
                                            T
                                            1
                                            =
                                            0
                                            °
                                        
                                    
                                
                            
                            
                                
                                    B
                                    o
                                    x
                                    D
                                
                            
                            =
                            
                                
                                    
                                        
                                            W
                                        
                                        
                                            B
                                            o
                                            x
                                            W
                                        
                                    
                                
                            
                            
                                
                                    1
                                
                            
                            
                                
                                    B
                                    o
                                    x
                                    D
                                
                            
                            =
                            
                                
                                    
                                        
                                            W
                                        
                                        
                                            B
                                            o
                                            x
                                            W
                                        
                                    
                                
                            
                            B
                            o
                            x
                            D
                        
                    ) based on a pre-configured ratio (i.e., ratio of real world length W and measured image length BoxW) and a predetermined reference mounting height of the i.e., BoxD is a predetermined reference mounting height from a reference floor to camera assembly mounting location in an image coordinate system), in order to save the expense of a mechanical or laser measuring device.
	In regard to claim 18 which is dependent on claim 17, Katz et al. also disclose that the set of configuration parameters further identifies points of interest in the area in the image coordinate system, wherein the points of interest have locations in the images generated by the thermal camera assembly but not visible in the images generated by the thermal camera assembly (e.g., “… obtained the depth map of non-planar background surfaces, for example, by means of machine learning algorithms. For example, objects with known height can be tracked across the non-planar surface, wherein at each position of the object, the method extract information regarding the surface properties of the background (e.g., the height of the location relative to a reference plane). Thus, the method gradually learns the properties (e.g., curvature) of the non-planar surface … when the lower part of object 32 (e.g., the legs of a person or the wheels of a vehicle) is not sufficiently resolvable, e.g., due to shadows and reflections, it is difficult to determine the location of the connection between object 32 and the ground. Another example is when the lower part of object 32 is occluded, either in a crowded or partially crowded environment, or when the object is behind another object (e.g., a person behind a table …)” in paragraph 100 and 114).
	In regard to claim 19 which is dependent on claim 18, Katz et al. also disclose that the thermal imaging system identifies sizes and orientations of objects visible in the images generated by the thermal camera assembly, based on sizes and orientation of the objects as measured in the images generated by the thermal camera assembly and the set of configuration parameters (e.g., “… analysis preferably includes determining at least one the boundary, size, shape and orientation of the occluded region. In some embodiments of the present invention the analysis includes estimating a match between the object(s) and its corresponding occluded ” in paragraphs 108 and 109); and the thermal imaging system generates monitoring alerts provided via an output device of the thermal camera assembly in reference to the points of interest in the area (e.g., “… track the motion of the individual, and generates a warning signal once the individual is about to collide with the obstacle …” in paragraph 150).
	In regard to claim 20 which is dependent on claim 19, Katz et al. also disclose that the set of configuration parameters includes another mounting height of the thermal camera assembly above a floor plane of the area (e.g., “… method receives various parameters, including, without limitation, the field-of-view of the imaging device that acquires the reference image, the position and orientation of the imaging device (e.g., height above the ground level and the tilt angle relative to the vertical direction) …” in paragraph 95), based on a statistical distribution of heights of thermal images of humans observed by the thermal camera assembly over a period of time (e.g., “… the height of object 32 is estimated instead of being a user input. For example, when the object is a person, an estimation of its height can be based on the average height of the population or by measuring the length of the human hands …” in paragraph 117).  Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the thermal camera assembly mounting height of Katz et al. above a floor plane of the area can be estimated by different techniques such as using machine learning algorithms on a statistical distribution of heights of thermal images of humans observed by the thermal camera assembly over a period of time.
21 which is dependent on claim 17, Katz et al. also disclose that the item is a person (e.g., “… when the object is a person …” in paragraph 117), and the thermal imaging system is configured to receive the height of the item measured in the real world from a user interface during a calibration operation and capture the image using the thermal camera assembly during the calibration operation (e.g., “… height of point P can be received by the method, for example, as a user input …” in paragraph 116).
	In regard to claim 22 which is dependent on claim 21, Katz et al. also disclose that the item is in a vertical position when the thermal camera assembly generates the image during the calibration operation; and an imaging plane of the thermal camera assembly is not in parallel with the vertical position of the item (e.g., see Fig. 3).
	In regard to claim 23 which is dependent on claim 22, the system of Katz et al. lacks an explicit description that the size of the image of the item is computed based at least in part on a mounting angle of the thermal camera assembly relative to the vertical position.  However, Bae et al. teach (paragraphs 82, 83, 88, and 89) that “…                         
                            A
                            =
                            
                                
                                    B
                                    o
                                    x
                                    D
                                
                                
                                    B
                                    o
                                    x
                                    W
                                
                            
                        
                     Equation (1) …                         
                            T
                            1
                            =
                            
                                
                                    c
                                    o
                                    s
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    A
                                
                            
                        
                     Equation (2) …                         
                            
                                
                                    H
                                
                                
                                    W
                                    ∙
                                    c
                                    o
                                    s
                                    
                                        
                                            T
                                            1
                                        
                                    
                                
                            
                            =
                            A
                        
                     Equation (11) … the box B represents a person or a manikin that is a reference detection object, and the box width W is given a value that may correspond to the width of a real person. Thus, when the angle T1 between the camera and the ground surface is determined and then the ratio A between the box width BoxW on the detection image of the camera and the distance BoxD from the bottom of the box B to the horizontal line on the detection image of the camera is found, the installation height H of the camera may be calculated from Equation (11) …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the camera assembly mounting height (i.e., H) of Katz et al. can be computed based (i.e.,                         
                            
                                
                                    H
                                
                                
                                    W
                                    ∙
                                    c
                                    o
                                    s
                                    
                                        
                                            T
                                            1
                                        
                                    
                                
                            
                            =
                            A
                            =
                            
                                
                                    B
                                    o
                                    x
                                    D
                                
                                
                                    B
                                    o
                                    x
                                    W
                                
                            
                        
                     which can be                         
                            H
                            =
                            
                                
                                    
                                        
                                            W
                                        
                                        
                                            B
                                            o
                                            x
                                            W
                                            /
                                            c
                                            o
                                            s
                                            
                                                
                                                    T
                                                    1
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    B
                                    o
                                    x
                                    D
                                
                            
                        
                    ) on a pre-configured ratio (i.e., ratio of real world length W and a reference image size BoxW/cos(T1) based at least in part on a tilt angle T1 of the camera assembly relative to the horizontal ground surface or a complementary mounting angle α=90°-T1 relative to the vertical from the horizontal ground surface) and a reference mounting height of the camera assembly (i.e., a reference mounting height BoxD that is the distance from the reference horizontal line of the camera detection image to the box B bottom located on the horizontal ground line of the camera detection image), in order to save the expense of a mechanical or laser measuring device.
	In regard to claim 27 which is dependent on claim 17, the system of Katz et al. lacks an explicit description that the reference mounting height is smaller than the mounting height as computed.  However, Bae et al. teach (paragraphs 82, 83, 88, and 89) that “…                         
                            A
                            =
                            
                                
                                    B
                                    o
                                    x
                                    D
                                
                                
                                    B
                                    o
                                    x
                                    W
                                
                            
                        
                     Equation (1) …                         
                            T
                            1
                            =
                            
                                
                                    c
                                    o
                                    s
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    A
                                
                            
                        
                     Equation (2) …                         
                            
                                
                                    H
                                
                                
                                    W
                                    ∙
                                    c
                                    o
                                    s
                                    
                                        
                                            T
                                            1
                                        
                                    
                                
                            
                            =
                            A
                        
                     Equation (11) … the box B represents a person or a manikin that is a reference detection object, and the box width W is given a value that may correspond to the width of a real person. Thus, when the angle T1 between the camera and the ground surface is determined and then the ratio A between the box width BoxW on the detection image of the camera and the distance BoxD from the bottom of the box B to the horizontal line on the detection image of the camera is found, the installation height H of the camera may be calculated from Equation (11) …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the camera assembly mounting height (i.e., H) of Katz et al. when computed based (i.e.,                         
                            
                                
                                    H
                                
                                
                                    W
                                    ∙
                                    c
                                    o
                                    s
                                    
                                        
                                            T
                                            1
                                        
                                    
                                
                            
                            =
                            A
                            =
                            
                                
                                    B
                                    o
                                    x
                                    D
                                
                                
                                    B
                                    o
                                    x
                                    W
                                
                            
                        
                     which can be rewritten as                         
                            H
                            =
                            
                                
                                    
                                        
                                            W
                                        
                                        
                                            B
                                            o
                                            x
                                            W
                                            /
                                            c
                                            o
                                            s
                                            
                                                
                                                    T
                                                    1
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    B
                                    o
                                    x
                                    D
                                
                            
                        
                    ) would have the reference 
	In regard to claim 28 which is dependent on claim 17, the cited prior art is applied as in claim 17 above.
Response to Arguments
Applicant's arguments filed 22 March 2021 have been fully considered but they are not persuasive.
Applicant argues that Katz et al. do not teach or suggest a thermal camera.  Examiner respectfully disagrees.  Thermography is defined1 as “A technique in which an infrared camera is used to measure temperature variations on the surface of a structure or body part, used diagnostically to produce images that reveal sites of abnormal tissue growth”.  In this case, Katz et al. state (paragraph 171) that “… The position tracking system of the present embodiments can provide three-dimensional tracking also in indoor environments and can, in some embodiments, do it passively, namely without transmitting radiation. Additionally, the present embodiments do not require the tracked object to transmits any type of energy, expect reflecting radiation already existing in the environment (e.g., light) and/or generating infrared radiation as a result of the natural temperature of the tracked object. The system of the present embodiments preferably tracks pedestrians using standard cameras equipped with standard lens and/or Fisheye lens. In some embodiments of the present invention this application a camera with a Fisheye lens (or several cameras with standard lenses) is added to an AP or a beacon, or to a network of APs. It is to be understood that the AP or beacon and the additional camera do not necessarily share the same physical location. In some embodiments of the present invention the AP or beacon and the additional camera communicate with each other from different locations …”.  The key phrase is generating infrared radiation as a result of the natural temperature of the tracked object”.  Thus Katz et al. expressly teach the infrared radiation generated as a result of the natural temperature of an object (i.e., thermal infrared radiation) is used to track the object.  Therefore, the cited prior art teaches or suggests a thermal camera.
Applicant argues that Katz et al., Bae et al., and Ruoff, Jr do not teach or suggest a predetermined reference mounting height.  In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, Bae et al. state (paragraphs 82, 83, 88, and 89) that “…                         
                            A
                            =
                            
                                
                                    B
                                    o
                                    x
                                    D
                                
                                
                                    B
                                    o
                                    x
                                    W
                                
                            
                        
                     Equation (1) …                         
                            T
                            1
                            =
                            
                                
                                    c
                                    o
                                    s
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    A
                                
                            
                        
                     Equation (2) …                         
                            
                                
                                    H
                                
                                
                                    W
                                    ∙
                                    c
                                    o
                                    s
                                    
                                        
                                            T
                                            1
                                        
                                    
                                
                            
                            =
                            A
                        
                     Equation (11) … the box B represents a person or a manikin that is a reference detection object, and the box width W is given a value that may correspond to the width of a real person. Thus, when the angle T1 between the camera and the ground surface is determined and then the ratio A between the box width BoxW on the detection image of the camera and the distance BoxD from the bottom of the box B to the horizontal line on the detection image of the camera is found, the installation height H of the camera may be calculated from Equation (11) …”.  Applicant should note that the previous office action stated (pg. 10) that “… BoxD is a reference mounting height from a reference floor in an image coordinate system …”.  It is important to recognize that the line labeled L1 in Fig. 3A of Bae et al. represents a light ray that is imaged onto the mounted camera location and the line labeled L2 in Fig. 3A of Bae et al. is representative of a reference floor in an image coordinate system.  Further 2) does not change based on the object being imaged (when the camera orientation is fixed) because the vanishing point is defined by the field of view (FOV) of the camera and the FOV is characterized by camera parameters such as orientation (i.e., fixed angle T1 at the mounted camera location).  Thus “… the installation height H of the camera may be calculated from Equation (11) …” of Bae et al. teaches to one of ordinary skill in the art that BoxD (from Eqs. 1, 2, and 11 of Bae et al.) is a reference mounting height (predetermined from a mounted camera calibration) of the camera mounting location to a reference floor in an image coordinate system.  Therefore, the combination of the cited prior art teaches or suggests a predetermined reference mounting height.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved.
        2 The solid angle (vertex at a mounted camera) of an object decreases as the object moves away from the mounted camera.  Thus the vanishing point is effectively a single pixel in an image coordinate system that completely images the object because the object has moved far enough that the object’s solid angle is completely within the field of view (FOV) of the single pixel.